DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/9/2022 is acknowledged.
Claims 1, 10, and 15 are amended.

Response to Amendments

Amendments filed on 5/9/2022 are entered for prosecution. Claims 1-18 remain pending in the application. 
Applicant’s amendments to the claims 1, 10, and 15 have overcome the 112(a) Rejections to the claims 1-18 previously set forth in the Non-Final Action mailed 4/29/2022.

Allowable Subject Matter

Claims 1-18 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Prior art CN 109548089 A (Huang) discloses a determination of the sending cycle information of the sign of reflection QoS (see, Huang: Abstract). However, a correspondence between a quality of service flow identifier of a service flow and an inter-packet time interval of the service flow and a mapping relationship between the gate queue and the quality of service flow identifier are not disclosed.
Prior art US 20190191416 A1 (Xie) discloses parsing a QoS Class Identifier (QCI) in a bearer setup request message (see, Xie: Para. [0266]). However, a correspondence between a quality of service flow identifier of a service flow and an inter-packet time interval of the service flow and a mapping relationship between the gate queue and the quality of service flow identifier are not disclosed.
Prior art 3GPP Specification TS 23.501 discloses the topic of QoS and QFI (QoS Flow ID), but does not disclose the relation between the QFI and the methods in the claims especially with the establishment of the gate queue(s) and the periodically scheduling the data packet. 
Claims 1, 10, and 25 would be allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… obtaining, by a communications apparatus, a correspondence between a quality of service flow identifier of a service flow and an inter-packet time interval of the service flow, wherein the correspondence indicates a corresponding relationship between the quality of service flow identifier and the inter-packet time interval; …; establishing a mapping relationship between the gate queue and the quality of service flow identifier” and in combination with other limitations recited in claim 1.
Claim 10 recites similar features to claim 1 as set forth above and thus would be allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 10.
In claim 15, “… obtain subscription information of a terminal device from a unified data management entity, wherein the subscription information comprises an inter-packet time interval of a service flow; …; establish a correspondence between the quality of service flow identifier and the inter-packet time interval, wherein the correspondence indicates a corresponding relationship between the quality of service flow identifier and the inter-packet time interval” and in combination with other limitations recited in claim 1.
Claims 2-9, 11-14, and 16-18 would be also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471